Citation Nr: 1536928	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  05-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae.

(The issues of whether partial vacatur of a February 2015 decision of the Board of Veterans' Appeals is warranted, and entitlement to an effective date earlier than March 12, 2007, for the assignment of a 30 percent rating for pseudofolliculitis barbae are discussed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1987.  He also served
with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction in this appeal now lies with the RO in Montgomery, Alabama.

Procedural history and clarification of issue on appeal

In the above-referenced November 2004 rating decision, the RO awarded the Veteran service connection for pseudofolliculitis barbae, and assigned an initial noncompensable rating effective December 31, 2003.  The Veteran filed a timely notice of disagreement with respect to the assigned initial rating in January 2005.  See the Veteran's January 2005 VA Form 9.  The Veteran testified before the RO about this issue in January 2007, and the RO readjudicated this appeal in an October 2007 Supplemental Statement of the Case.  The Veteran submitted a VA Form 9 in November 2007 specifically indicating a desire to appeal all issues listed on his SSOC.  The Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing in March 2008, and a transcript from this hearing is of record.  The intent to initiate and perfect an appeal for a higher initial rating is clear, and VA continued to treat this issue as a perfected appeal, to the point where the appeal was certified to the Board and the Board took testimony on the issue.  As such, the issue remains in appellate status before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

Since this March 2008 hearing however, the RO readjudicated the issue of entitlement to an increased rating for pseudofolliculitis barbae in a November 2010 rating decision, and awarded a 30 percent rating effective December 18, 2009.  Following this decision, the Veteran filed a Statement in Support of Claim with VA in December 2010 no longer disputing the level of rating, but rather, the effective date of the increased rating to 30 percent.  The Veteran perfected an appeal of this effective date claim, and the Board granted the appeal, in part, in a February 2015 decision.  In that decision, the Board awarded an effective date of March 12, 2007, but no earlier, for the assignment of an increased rating to 30 percent for pseudofolliculitis barbae.  In a separate decision issued today, the Board is now vacating that part of its February 2015 decision that denied entitlement to an effective date prior to March 12, 2007 for the increased rating, due to the fact that an open appeal for a compensable initial rating has been pending since the Veteran filed his above-referenced notice of disagreement in January 2005.

Through the adjudications and correspondence described above, the Veteran has in essence limited his appeal to entitlement to an initial compensable rating for pseudofolliculitis barbae, up to 30 percent.  Indeed, once the RO awarded the Veteran a 30 percent rating for his skin condition in 2010, the Veteran narrowed the scope of his request for compensation to the question of whether that 30 percent rating could be made effective earlier in time.  While the narrow question as to whether this effective date can be adjusted has been addressed (in part) by the Board already, such adjudication was essentially premature, as the same benefit (a 30 percent rating, made effective on the original effective date for the award of service connection) could have still been awarded through adjudication of the Veteran's open initial rating claim. 

Therefore, as noted above, the Board is vacating that part of its February 2015 decision denying an effective date earlier than March 12, 2007 for the assignment of a 30 percent rating in a separate decision, and is dismissing it as moot given the open appeal for a higher initial rating.  In this decision, as discussed below, the Board is indeed awarding the Veteran an initial disability rating of 30 percent for his service-connected pseudofolliculitis herein, representing a full grant of the Veteran's claim for benefits.  
Referred issue

The Board notes that in a June 2015 letter, the Veteran's attorney suggested that in addition to filing a notice of disagreement with the initial noncompensable rating for pseudofolliculitis barbae, the Veteran also disagreed with the assigned original effective date for the award of service connection on his January 2005 VA Form 9.  Unlike the initial rating claim, which the agency of original jurisdiction (AOJ) developed, readjudicated in and SSOC, and certified to the Board following this January 2005 notice of disagreement, no action has been taken by the AOJ on any claim for an earlier effective date for the award of service connection for pseudofolliculitis barbae.  Because there is an open question as to whether the Veteran's January 2005 VA Form 9 in fact constitutes a timely notice of disagreement with the assigned effective date of December 31, 2003 for the award of service connection, and because the AOJ has not addressed this question in the first instance, the matter is referred to the AOJ for appropriate action.  


FINDING OF FACT

The lay and medical evidence of record demonstrates that the Veteran's pseudofolliculitis barbae has affected 20 to 40 percent of his exposed area for the entire period under review.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial rating of 30 percent for service-connected pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2008).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's initial rating claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.  As noted above, although a claimant is presumed to be seeking the maximum benefit available under law, he or she may choose to limit his claim to a lesser benefit.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran has limited his appeal to the question of whether a compensable initial rating up to 30 percent can be awarded for pseudofolliculitis barbae.  The Board is granting the requested benefit in full.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In terms of pertinent rating criteria, pseudofolliculitis barbae is not specifically
listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an
unlisted condition is encountered, it is rated under a closely related disease or
injury.  38 C.F.R. § 4.20.  Diagnostic Codes potentially applicable to the
current claim are Codes pertaining to skin and scar disabilities.

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin,
including scars, were amended.  The criteria for evaluating scars were again
amended effective October 23, 2008, but these most recent amendments are
applicable only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002.

The Board finds that a 30 percent initial rating for pseudofolliculitis barbae is warranted under former Diagnostic Code 7806 (dermatitis or eczema).  Under this Code, to obtain a 30 percent disability rating, the Veteran must show that his pseudofolliculitis barbae affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or, that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Physicians have only measured the total affected area of the Veteran's skin on two occasions.  In March 2010, a VA examiner determined that the Veteran's pseudofolliculitis covered 30 percent of his neck, and between 20 to 40 percent of his total exposed area of the skin.  Based on these results, a 30 percent rating is clearly warranted under former Diagnostic Code 7806.  Prior to March 2010, only one other examiner made skin area assessments.  A September 2007 VA examiner determined that the Veteran's pseudofolliculitis affected less than 5 percent of exposed area at the time.  The examiner noted that the skin disability was "stable at present."  
Since he filed his claim in 2003, the Veteran has consistently indicated to treating physicians and to VA that his pseudofolliculitis barbae affects his neck, chin and face, and the condition worsens if he shaves.  Although the Veteran's disability was "stable," affecting less than 5 percent of his exposed skin on the day he was examined in September 2007, the Veteran's lay description of his observable symptoms demonstrates that at times, his condition covers more area of his neck and face, and is of worse severity, than at others.  See a November 26, 2003 VA dermatology consult (noting complaints of follicular based papules on the neck); a May 11, 2004 VA General Medical Follow Up Note (indicating continued complaints of bumps on his face); an August 3, 2004 VA Dermatology follow-up (noting bumps on chin and neck); a September 13, 2004 letter from the Veteran's VA nurse practitioner, L.S.Y. (noting a mild to moderate condition that will continue to affect the Veteran); the January 17, 2007 RO hearing transcript, at 7 (documenting the Veteran's own observation that his pseudofolliculitis affects 8-10 inches of his face, and more than 6 square inches overall, and that when he cuts his beard down, the shaving bumps appear more visible); and the March 26, 2008 Board Hearing transcript, at 24 (indicating that his skin disability affects the base of his chin down to the base of his neck, from one end of his jaw to the other, to the baseline of his neck, flaring up 2 to 3 times a week).  

The Board finds no reason to call into question the Veteran's competent descriptions of the scope and severity of his observable skin problems of the neck, face and chin during the period under review.  Based on these descriptions, to include his own observation of how much of his neck, face and chin are affected during flare ups, the Board finds that the assessment of the March 2010 VA examiner-noting pseudofolliculitis barbae affecting 20 to 40 percent of exposed area-most accurately characterizes the Veteran's disability as it has manifested over time since he was first awarded service-connection.  Although the findings of the September 2007 VA examiner arguably weigh against a finding that the Veteran's disability covers 20 to 40 percent of exposed skin, it is clear that the examination took place at a time when the Veteran's skin disability was "stable," and not during a period of flare up, or active state.  The Board finds such results to be less probative than those identified by the March 2010 VA examiner coupled with the Veteran's own competent and credible reports of fluctuating severity over time since service-connection was first awarded.  It appears that the September 2007 VA examination results may simply represent medical outliers.  Cf. Ardison v. Brown, 6 Vet. App. 405 (VA examination inadequate because it was not performed during a time when the veteran's tinea pedis was active).

Resolving all doubt in the Veteran's favor, the Board accordingly finds that an initial rating of 30 percent is warranted for pseudofolliculitis barbae.  Because this represents a full grant of what the Veteran has requested, there is no need to discuss whether higher ratings are warranted, on a schedular or extraschedular basis.


ORDER

An initial rating of 30 percent for the Veteran's pseudofolliculitis barbae is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


